The testimony of an undercover police officer concerning the circumstances of her purchase of cocaine on the premises, and the police laboratory report, were properly admitted in evidence.
Substantial evidence supports respondent’s determination that petitioner’s principal had sold, or at least permitted the sale of cocaine on the premises, and thus permitted the premises to become disorderly in violation of Alcoholic Beverage Control Law § 106 (6). And, given this selling of drugs on the premises, the penalty was not so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). Concur — Rosenberger, J. P., Wallach, Kupferman, Asch and Rubin, JJ.